ANDERSON, Paul H., Justice
(dissenting).
I respectfully dissent. I disagree with the conclusion and holding of the court. I would reverse the tax court, allow relators 78th Street Owner Co., LLC, to provide any additional information requested and then have this tax appeal heard on its merits. The reasons for my dissent are basically the same as those set forth in my dissents in Irongate Enters., Inc. v. Cnty. of St. Louis, 736 N.W.2d 326 (Minn.2007), and Kmart Corp. v. Cnty. of Stearns, 710 N.W.2d 761 (Minn.2006).